SUTHERLAND ASBILL &BRENNAN LLP 700 Sixth Street, NW, Suite 700 Washington, DC20001-3980 202.383.0100Fax 202.637.3593 www.sutherland.com CYNTHIA M. KRUS DIRECT LINE: 202.383.0218 E-mail: Cynthia.krus@sutherland.com May 18, 2015 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: BDCA Venture, Inc. – Preliminary Proxy Statement on Schedule 14A Dear Sir or Madam: On behalf of BDCA Venture, Inc. (the “Company”), we transmitted for filing under Rule 14a-6(a) of the Securities Exchange Act of 1934, as amended, the Company’s preliminary proxy statement on Schedule 14A (the “Proxy Statement”) on May 13, 2015. The Company filed a preliminary proxy statement due to a proxy contest with Bulldog Investors, LLC (“Bulldog”).Bulldog filed a preliminary proxy statement with the SEC on May 12, 2015. Please call me at the above number if you have any questions or comments regarding the foregoing. Sincerely, /s/ Cynthia M. Krus ATLANTAAUSTINHOUSTON NEW YORKWASHINGTON DC
